726 N.W.2d 49 (2007)
Milton O'FLYNN, as Conservator of the Estate of Denise O'Flynn Hodge, Plaintiff-Appellant,
v.
MICHIGAN DEPARTMENT OF COMMUNITY HEALTH, Intervener, and
Progressive Michigan Insurance Company, Defendant-Appellee.
Docket No. 130997, COA No. 265826.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the April 6, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.